342 So.2d 1013 (1977)
Andre SIDERS, Appellant,
v.
STATE of Florida, Appellee.
No. 76-154.
District Court of Appeal of Florida, Fourth District.
February 11, 1977.
*1014 Richard L. Jorandby, Public Defender, and Frank B. Kessler and Tatjana Ostapoff, Asst. Public Defenders, and Laurie Sistrunk, Legal Intern, West Palm Beach, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Harry M. Hipler, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The trial court accepted appellant's plea of guilty in a criminal case conditioned upon appellant having the right to appeal the denial of his motion for discharge under the Speedy Trial Rule, Fla.R. Crim.P. 3.191. The court below assured appellant that his right of appeal had been reserved. This was error. A voluntary plea of guilty in a criminal case waives all defects other than jurisdiction. Rece v. State, 333 So.2d 494 (Fla. 4th DCA 1976).
Normally we would reverse and remand to allow appellant to withdraw his plea of guilty and enter a new plea of nolo contendere, thereby preserving his right to appeal. State v. Ashby, 245 So.2d 225 (Fla. 1971). This will not be necessary in this case. The trial court's error was harmless because the point on appeal which appellant sought to preserve is without merit.
AFFIRMED.
ALDERMAN and LETTS, JJ., and CLARK, HAROLD R., Associate Judge, concur.